Citation Nr: 1429436	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gastrointestinal disorder, and if so whether the reopened claim should be granted.

2.  Whether the January 1998 rating decision denying entitlement to service connection for a gastrointestinal disorder should be revised on the basis of clear and unmistakable error (CUE).

3.  Entitlement to service connection for degenerative joint disease of the sacral spine.

4.  Entitlement to service connection for melanoma of the left foot.

5.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 1991.  

The appeal for service connection for tinnitus issue is before the Board of Veterans' Appeals (Board) from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran submitted a notice of disagreement in November 2004.  He was provided a statement of the case in February 2006 and he filed a timely substantive appeal in March 2006.  This issue was been ignored by both the RO and the Board during subsequent proceedings.  An appeal has been perfected with respect to this issue and it is addressed in the remand section below.  

The appeal with respect to the other issues is from a September 2010 rating decision by the VA RO in Lincoln, Nebraska.  

The issues of entitlement to service connection for tinnitus, melanoma of the left foot, and a gastrointestinal disability are addressed in the REMAND that follows the below ORDER.





FINDINGS OF FACT

1.  In an unappealed January 1998 rating decision the RO denied entitlement to service connection for a gastrointestinal disorder; the appellant was notified of the decision but did not appeal it or submit any pertinent evidence within the appeal period. 

2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not redundant or cumulative of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran alleges that there is CUE in the January 1998 rating decision because gastrointestinal disorders warrant presumptive service connection based on his service in Southwest Asia.  

4.  Degenerative joint disease of the sacral spine has not been present during the pendency of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The Veteran has not alleged a valid claim of CUE in the January 1998 rating decision that denied entitlement to service connection for a gastrointestinal disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).

3.  The criteria for service connection for degenerative joint disease of the sacral spine are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim to reopen, the Board has determined that the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required before this claim is decided by the Board.

With respect to the CUE claim, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims of CUE, as the determination is one solely of law, and the matter is determined on the basis of the record as it existed at the time of the decision in issue.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

With respect to the issue of service connection for degenerative joint disease of the sacral spine, the record reflects that the Veteran was provided all required notice in letters mailed in May and June 2010, prior to the initial adjudication of the claim.  

In addition, the duty to assist the Veteran has been satisfied in this case.  VA has obtained the Veteran's service treatment records and pertinent VA records.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  In addition, the Veteran was provided an appropriate VA spine examination in July 2010; the examination report is adequate as it provides a medical opinion supported by rationale and evidence.  

Accordingly, the Board will address the merits of the claims.

II.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117   (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).

The RO denied service connection for a gastrointestinal disorder in a January 1998 rating decision.  The appellant was notified of the denial and of his appellate rights by a letter dated that same month.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  

The evidence of record at the time of the January 1998 rating decision included the Veteran's service treatment records, VA treatment records and an October 1997 VA examination report.  The service treatment records did not show any treatment for any gastrointestinal disorders during service, and VA treatment records did not show treatment for any gastrointestinal disorder in the intervening period.  The October 1997 VA examination report shows that the Veteran was diagnosed with mild peptic ulcer disease.  

Evidence added to the record since the prior rating decision includes a large volume of VA medical records along with some private medical records.  The VA medical records indicate a medical history of gastroesophageal reflux disease (GERD).  A September 2001 private treatment record includes an entry stating that the Veteran has peptic ulcer disease secondary to use of NSAIDS.  The record reflects that the Veteran is service-connected for lumbosacral strain and other orthopedic disorders for which he takes pain medication, including NSAIDS.  This record is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim for service connection for a gastrointestinal disorder is warranted.  

III.  CUE in the January 1998 Rating Decision

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14; See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision). 

In Fugo, supra, the Court refined and elaborated on the test set forth in Russell, stating: 

CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error. . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo, 6 Vet. App. at 43-44 . 

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995). 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

Significantly, with respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim".  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998).  Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable. Id. at 234. 

The laws and regulations in effect at the time of the January 1998 rating decision are essentially the same as those in effect at present.  

Service connection could be granted on a direct basis for a disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Peptic ulcers can be service connected on a presumptive basis if they manifested to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection could be established for a Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or after service, to a degree of 10 percent or more, not later than specified dates.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to gastrointestinal signs or symptoms. 38 C.F.R. § 3.317(b).

In cases where a veteran applied for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under other service connection provisions is warranted but service connection under 38 C.F.R. § 3.317 cannot be established.  

In this case, the Veteran's DD 214 shows that he served in the Southwest Asia Theater of Operations during the requisite period of time.  Therefore, he is a "Persian Gulf veteran" as defined by regulation.  See 38 C.F.R. § 3.317.

In October 1996, the Veteran filed a claim for "Gulf War Syndrome," stating in pertinent part that "when I eat my throat burns."  In a December 1996 statement he indicated "gastrointestinal" as one of his claimed disabilities.  

In October 1997 a VA examination of the Veteran was conducted.  The Veteran complained of abdominal pain.  An upper gastrointestinal series was conducted with normal findings.  The diagnosis was mild peptic ulcer disease.  Service treatment records did not reveal any gastrointestinal complaints and there was no evidence of peptic ulcer disease becoming manifest during service or within the first year of service.  Accordingly, service connection was denied.  

As a threshold matter, the Board finds that the Veteran has not advanced arguments of requisite specificity to constitute of valid assertions of CUE.  In a May 2010 statement he asserted that his gastrointestinal disability was a condition which warranted presumptive service connection based on his service in Southwest Asia.  However, the diagnosed disorder of peptic ulcer disease cannot be service connected under 38 C.F.R. § 3.317.  In his October 2010 NOD he asserted that he had been told of a high incidence of H Pylori in the animals in Southwest Asia during his service there.  Simply put, these do not assert a valid claim of CUE.

After carefully reviewing the record in January 1998, the Board finds that there was a tenable basis for the RO's denial of the claim based on the facts presented and the applicable law extant at that time.

In reaching this determination, the Board initially finds that the statutory and regulatory provisions at the time of the January 1998 decision were correctly applied.  Again, at that time the law and regulations concerning service connection were essentially the same as they are now.  

The Board must again highlight that the record did not include any evidence suggesting that the Veteran had a gastrointestinal disorder during service, or that he had a peptic ulcer in the first post-service year.  Moreover, the Veteran's gastrointestinal symptoms were attributed to a known diagnosis, peptic ulcer disease, which precluded service connection under 38 C.F.R. § 3.317.  In addition, the Board notes that a disagreement with how the facts were weighed or evaluated is not adequate to raise a valid argument of CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In this case, the Veteran has not raised a valid claim of CUE.  Therefore, his appeal must be dismissed.

IV.  Service Connection for Degenerative Joint Disease of the Sacral Spine 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially the Board notes that the Veteran is service-connected for lumbosacral strain.  
In May 2010, the Veteran filed an informal claim for service connection for degenerative joint disease (arthritis) of the sacral spine.  

In July 2010, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record, including prior VA examination reports, and prior VA radiology testing including magnetic resonance imaging (MRI) reports, which the examiner noted showed evidence of degenerative disc disease at multiple levels of the spine.  X-ray examination was conducted and revealed normal disc space height and no narrowing of the sacroiliac joints or facet joints.  The diagnosis was chronic lumbar strain with acute L4-5 disc herniation, left lumbar radiculopathy involving L5 with left foot drop.  The examiner specifically stated that there was "no evidence of sacroiliac disease.  The Veteran has low back pain related to his lumbar spine, not the sacroiliac, not the sacral spine.  X-rays of the sacrum and sacroiliac joints are negative."  

In October 2010, the Veteran submitted his notice of disagreement.  He asserted that that the current examination was inadequate because it was based upon only X-ray examination not an MRI or "CAT Scan."  He also stated that, "I am service-connected for lumbosacral strain the sacrum is part of this body process."  He also asserted that a prior VA MRI revealed a tumor in his back.  The Veteran's assertions are without merit.  The examiner reviewed the prior VA medical evidence related to the Veteran's service-connected lumbosacral strain, including prior X-ray and MRI reports.  Review of these reports does not reveal the presence of a tumor of the back or any disability of the sacral spine other than the already service-connected lumbosacral strain.  

The Board has also considered the Veteran's statements and assertions.  However, as a lay person he does not possess the expertise required to diagnose degenerative joint disease.  As discussed above, the medical evidence shows that he does not have the claimed disability.  Accordingly, the claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a gastrointestinal disability is granted.

As the Veteran has not raised a valid claim of CUE in the January 1998 rating decision denying entitlement to service connection for a gastrointestinal disability, the appeal is dismissed.

Service connection for degenerative joint disease of the sacral spine is denied.


REMAND

The Veteran's claim for service connection for a gastrointestinal disorder requires remand for an additional VA examination.  The claim for service connection for melanoma also requires additional clarification of the medical opinion of record.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran's claim for service connection for tinnitus has been essentially ignored since he perfected his appeal in March 2006.  Additional development is necessary based upon his reports of recent VA hearing tests.  Also, he has requested a hearing before the Board at the RO with respect to this issue.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the issues on appeal, to include recent VA audiology test results that the Veteran asserts exist.  

2.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to and reviewed by the examiner who conducted the July 2010 VA examination for melanoma of the left foot.    

The examiner should consider the Veteran's claims of exposure to chemicals and depleted uranium during service in Southwest Asia.  Following the review of the Veteran's pertinent history, the examiner should provide an opinion as  to whether there is a 50 percent or better probability that the Veteran's left foot melanoma is the result of exposure to environmental hazards during his service in Southwest Asia.  The rationale for the opinion must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.

3.  The RO or the AMC should arrange for the appellant to be provided a VA examination by a physician with sufficient expertise to determine the nature and etiology of all gastrointestinal disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should identify each gastrointestinal that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to, or aggravated by the Veteran's service-connected disabilities, including any medication prescribed to treat a service-connected disability, including pain medication.  The rationale for each opinion expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the reopened claim for service connection for a gastrointestinal disorder on a de novo basis, and readjudicate the other issues on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should issue a Supplemental Statement of the Case to the appellant and his representative.

6.  The RO or the AMC should contact the Veteran and ask if he still wants a travel Board hearing or any other type of Board hearing.  It should respond appropriately to any response received from the Veteran..  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


